DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/6/2022.  The applicant argues that there would not be a serious search and /or examination burden if the restriction were not required.  The applicant does not provide any specifics regarding why there would not be a search and/ or examination burden.   As provided in the requirement for restriction sent 8/30/2022, there would be search and/ or examination burden because the claims contain separate limitations and classification that would require separate search terms and classes (including the classifications provided in the restriction requirement, and the separate limitations/ methods, of calibration versus of localizing a person.  It is noted again that claim 10 is interpreted to depend on claim 9, as the applicant has withdrawn claim 10 in the response.  The restriction is made final herein.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-8 and 11-18 are considered eligible subject matter.  Even if the claims were interpreted as an abstract idea, the claims provide limitations of a practical application, i.e. detecting position of a person in an image.

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  From the subject matter claimed in claims 8 and 18, it appears that claims 8 and 18 depend on claims 3 and 13, respectively.  The examiner is interpreting the claims as such.  If the claims were purposely not depending on claims 8 and 18, various 112 issues would occur.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recite the variables “w”, “Hcam”, “p2”, “T”, “p0” and “p1” but do not define the variables.
It is noted that claims 8 and 18 would have 112 rejections in the case that they are not intended to depend on claims 3 and 13, respectively 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by U.S. Patent Application Publication No. 20210019914 (Lipchin et al).
Regarding claim 1, Lipchin et al discloses a computer-implemented method (fig. 15) of localizing an image of a person captured using a camera, the person in a field of view of a camera (fig. 3a), comprising: obtaining the image captured using a camera, an image from a video that is captured by a camera (fig. 3a, fig. 2a, item 208), the image comprising the person within a bounding box (fig. 3a, page 7, paragraph 117); determining at least one slant value associated with the person within the bounding box, i.e. a horizon line (fig. 4a, item 402, associated with the person’s orientation (page 8, paragraph 118); determining head image coordinates and feet image coordinates for the person using the at least one slant value by finding the top and bottom sides of the trapezoid (fig. 4a, item 414a and 414b, page 8, paragraph 118, fig. 15, item 1503); and localizing the person by projecting the head image coordinates to a head plane and the feet image coordinates for the person to a ground plane (fig. 15, item 1504, page 8, paragraph 124, page 9, paragraph 126).
Claim 11 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 11.  Claim 11 distinguishes from claim 1 only in that claim 1 is a method claim and claim 11, is a security system comprising: a camera having a field of view including a person; and a processor communicatively coupled to the camera; and a memory device having stored thereon computer program code that is executable by the processor, and when executed by the processor, causes the processor to perform the method of claim 1.  Lipchin  teaches further this feature, i.e. a security system comprising (page 1, paragraphs 2, 3, page 2, paragraph 35, fig. 1): a camera (fig. 1, item 108)  having a field of view including a person (fig. 3a); and a processor communicatively coupled to the camera (fig. 1, item 124, 164); and a memory device having stored thereon computer program code that is executable by the processor (page 3, paragraph 65, 66), and when executed by the processor, causes the processor to perform the method of claim 1 (page 3, paragraph 65, 66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lipchin et al in view of U.S. Patent Application Publication NO. 20200272839 (Seo).
Regarding claim 2, Lipchin et al discloses all of the claimed elements as set forth above and incorporated herein by reference. Lipchin et al further discloses finding distances of objects in the field of view of the camera, i.e. a car (page 7, paragraph 111).
Lipchin et al does not disclose expressly determining a distance between the person and an object in the field of view of the camera.
Seo discloses determining a distance between the person and an object in the field of view of the camera (page 5, paragraph 73).
Lipchin et al and Seo are combinable because they are from the same field of endeavor, i.e. imaging and detecting subjects.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to find a distance between the person and an object.
The suggestion/motivation for doing so would have been to provide a more secure system by detecting conditions that are of interest.
Therefore, it would have been obvious to combine the method of Lipchin et al with the distance calculation of Seo to obtain the invention as specified in claim 2.
Claim 12 is rejected for the same reasons as claim 2.  Thus, the arguments analogous to that presented above for claim 2 are equally applicable to claim 12.  Claim 12 distinguishes from claim 2 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 3 and 13 contain allowable subject matter regarding the slant value being selected from δx or δy, the claimed center coordinates, the claimed head image coordinates and the claimed feet image coordinates are represented as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        9/21/2022